number release date id office uilc cca_2010052713425537 ---------- from -------------------- sent thursday date pm to -------------------- cc ------------ subject re tefra procedural issue if you have an adjustment you should follow both tefra and non-tefra procedures if there is no adjustment it doesn't matter our primary position would be that tefra does not apply because a return showing only one partner does not constitute a partnership return within the meaning of sec_6233 in other words the characterization of a return under sec_6233 should be governed by its contents not just its label for instance certain tax exempt entities are required to use a partnership return which disavows that they are filing as a partnership see also sec_1 a -1 a form_1065 filed for purposes of certain elections is not treated as a partnership return for purposes of sec_6233
